Citation Nr: 0431704	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include cancer and emphysema.  

(The issues of entitlement to a service connection for 
diabetes mellitus, acne, depression with adjustment disorder, 
urinary problems, right and left carpal tunnel syndrome, and 
headaches; and for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, will be the 
subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
RO that denied service connection for a respiratory 
disability, including lung cancer and emphysema. 

In an April 2003 decision, the Board denied entitlement to 
service connection for a lung disorder, to include lung 
cancer and emphysema.  The veteran appealed the April 2003 
Board decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court).  In March 2004, the 
Court vacated the Board's April 2003 decision and remanded 
the case to the Board for proceedings consistent with the 
Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires VA to tell a claimant what evidence is 
needed to substantiate the claim, what evidence the claimant 
is responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has also undertaken to inform claimants to submit evidence in 
their possession.  38 C.F.R. § 3.159(b) (2004).  These notice 
requirements are not met unless VA can point to a specific 
document in the claims folder that provided the required 
notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the RO contacted the veteran by telephone and 
letter in April 2001, providing notice as to the information 
and evidence necessary to substantiate his claims pursuant to 
38 U.S.C.A. § 5103(a).  In the March 2004 Court order, it was 
noted that there was a question as to whether the April 2001 
letter to the veteran constituted effective VCAA notice.  
Moreover, it was noted that the omission of citations to 
pertinent laws and regulations related to lung disorders in 
the April 2002 statement of the case rendered it procedurally 
defective.  As a result, the Court vacated the April 2003 
decision so that the Board could ensure that the notice and 
assistance provisions of the VCAA had been satisfied.  

The Board finds that the appeal must be remanded for issuance 
of a VCAA notice letter that satisfies the VCAA notice 
requirements as interpreted by the Court.  

Accordingly, this case is REMANDED for the following actions:

1.  The AMC or RO should provide the 
veteran and his representative with a 
letter explaining what, if any, 
information (medical or lay evidence) not 
previously provided to the VA is 
necessary to substantiate the claims.  
The letter should also specifically 
inform him and his representative of 
which portion of the evidence is to be 
provided by him, and which part, if any, 
VA will attempt to obtain on his behalf.  
He should also be advised to submit 
relevant evidence in his possession.  

2.  The AMC or RO should then 
readjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


